Citation Nr: 0633310	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for residuals 
of a right ankle injury.

By history, in October 1983, the RO denied service connection 
for residuals of a right ankle injury.  The veteran did not 
appeal.  Thus, his claim became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2006).  Although during the 
pendency of this appeal, the RO adjudicated the issue on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, 
the issue on appeal is as stated on the title page.

In August 2004, the veteran appeared before the undersigned 
at a Board hearing held in Montgomery, Alabama.  The hearing 
transcript is of record.

In June 2001, the veteran filed a claim seeking entitlement 
to a total rating for pension purposes.  The record, however, 
does not reflect that this matter has been adjudicated.  
Thus, it is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, in an unappealed October 1983 rating 
decision, the RO denied service connection for residuals of a 
right ankle injury.  At that time, the claim became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

On August 20, 2001, the RO received the veteran's claim to 
reopen the matter.  Because the veteran filed his claim 
before the effective date of the most recent amendment of 38 
C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001, see 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001), his appeal must be decided under the 
older version of the regulations.  Under the older version, 
the regulations provided that new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which establishes new VCAA content notice 
requirements for new and material evidence claims.  An 
appellant attempting to reopen a previously adjudicated claim 
must now be notified of the elements of his claim and of the 
definition of "new and material evidence." Furthermore, 
notice must be given of precisely what evidence would be 
necessary to reopen his claim, depending upon the basis of 
any previous denial of the claim. Id.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Additional notice is needed in this regard 
as well.

Finally, it is noted that on VA examination in September 
2001, the examiner recorded a diagnosis of status post old 
sprain of the left ankle with residual pain and mild 
functional impairment.  However, the pertinent portions of 
the examination report only record findings associated with 
the right ankle.  Given the foregoing, clarification of the 
examination report is warranted.  

The case is REMANDED for the following action:

1.  Contact the September 2001 VA examiner 
and obtain clarification as to whether the 
diagnosis recorded addresses the left 
ankle or right ankle disability.  The 
claims file should be furnished to the 
examiner.  

2.  Provide the veteran with notice of the 
unique character of the evidence required 
to reopen his previously adjudicated 
claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the veteran 
should be notified that he must provide 
new and material evidence that his right 
ankle disorder was incurred in or 
aggravated by active service.  This 
evidence must be "new," in that it cannot 
be cumulative or redundant of the evidence 
already on record, and it cannot have 
already been submitted to VA.  This 
evidence must be "material," in that it 
bears directly and substantially upon the 
specific matter under consideration, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  To do this, the new evidence must 
consist of evidence or information showing 
in-service occurrence and medical evidence 
showing that the veteran's right ankle 
problems were incurred in or aggravated by 
service.

3.	Send the veteran additional notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and/or 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.	After corrective VCAA notice has been 
issued, and the veteran has been given 
adequate time to respond, readjudicate his 
claim.  If the claim remains denied, issue 
to the veteran and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  The case 
should then be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



